Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 26, 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 16 and 17 are objected to because of the following informalities: 
Claim 16: In line 14 of the claim, the limitation “offset from the second metal plate” should be replaced with --offset from the first metal plate--. 
Claim 16: In line 16 of the claim, the limitation “the second shielded PCB” should be replaced with --the first metal plate--.
Claim 17 should be changed to be dependent on claim 16.
Appropriate correction is required.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Petros et al. (U.S. Patent No. 6,621,458), in figure 3, discloses a combination linearly polarized antenna and quadrifilar helix antenna (30) comprises a flexible substrate (50), a quadrifilar antenna (33) with a feed network (34) etched on a first portion of the flexible substrate, an antenna with linear polarization (35) etched on a second portion of the flexible substrate and a ground plane (36) for both the quadrifilar antenna and the antenna with linear polarization etched on the flexible substrate.
Roscoe et al. (U.S. Patent No. 6,181,286), in figure 2, an integrated dual-mode antenna including a quadrifilar antenna and a collocated monopole antenna.
This application is in condition for allowance except for the following formal matters: 
See claim objections on page 2 of the present office action.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT KARACSONY whose telephone number is (571)270-1268. The examiner can normally be reached 9:00 am - 5:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 





/Robert Karacsony/Primary Examiner, Art Unit 2845